Case 1:21-cv-21484-FAM Document 122 Entered on FLSD Docket 08/04/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                           Case Number: 21-21484-CIV-MORENO

   CAR BODY LAB, INC.,

                  Plaintiff,
   vs.

   LITHIA MOTORS, INC.,

                  Defendant.
  _________________________________________/

          ORDER ADOPTING MAGISTRATE JUDGE GOODMAN’S REPORT AND
          RECOMMENDATION ON PLAINTIFF’S MOTION FOR PRELIMINARY
                               INJUNCTION

          THE MATTER was referred to the Honorable Jonathan Goodman, United States
  Magistrate Judge, to take all necessary and proper action as required by law with respect to any
  and all pretrial proceedings (D.E. 36). The Magistrate Judge filed a Report and Recommendation
  (D.E. 100) on June 21, 2021, recommending that Plaintiff’s Motion for Preliminary Injunction
  (D.E. 23), filed on April 23, 2021, be denied. The Court has reviewed the entire file and record.
  The Court has made a de novo review of the issues that Plaintiff’s objections to the Magistrate
  Judge’s Report and Recommendation present, and being otherwise fully advised in the premises,
  it is
          ADJUDGED that United States Magistrate Judge Jonathan Goodman’s Report and
  Recommendation is AFFIRMED and ADOPTED. To the extent that Plaintiff raises a new
  argument in its objections not previously presented to the Magistrate Judge, that “[t]he ‘actual and
  imminent’ threat of irreparable harm to [Plaintiff] only arose when [Defendant] unleashed its
  infringing re-brand campaign into Florida and California (markets where [Plaintiff] actively does
  business)” in February and March 2021 (D.E. 116, at 13-14), the Court has considered Plaintiff’s
  newly-raised argument and finds it is without merit. Plaintiff cites no legal authority for this
  proposition and Plaintiff’s request for a nationwide injunction against Defendant belies such a
  claim. Plaintiff’s remaining objections (D.E. 116) are OVERRULED for the reasons stated in
  Magistrate Judge Goodman’s Report and Recommendation. Accordingly, it is
Case 1:21-cv-21484-FAM Document 122 Entered on FLSD Docket 08/04/2021 Page 2 of 2




         ADJUDGED that Plaintiff Car Body Lab, Inc.'s Motion for Preliminary Injunction is
  DENIED for the reasons stated in Magistrate Judge Goodman’s well-reasoned report.


         DONE AND ORDERED in Chambers at Miami, Florida, this 4th of August 2021.




                                     ______________________________________
                                           FEDERICO A. MORENO
                                           UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Jonathan Goodman

  Counsel of Record




                                               2
